DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 7 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that during a telephonic interview with the examiner in the parent case, it was apparently agreed that “a gun inherently possesses a body.”  However, Applicant fails to disclose a gun having a body.  Rather, Applicant discloses frames, i.e. “exemplary M4 frame 21, AK frame 23,”  ¶ [0042].  Thus, for proper antecedent basis, the claim should replace “body” with --frame--, at least, and should preferably introduce such indefinitely, i.e. --a frame--.
Claim 16 recites the limitation "the magazine well of a second gun having a magazine well " in lines 2 – 3 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Note that introducing “a magazine well” of a second gun after reciting “the magazine well” thereof fails to correct the antecedent basis issue.  Suggested is replacing “the” with --a-- and deleting “having a magazine well” as redundant, i.e. --a magazine well of a second gun--.
The claims will be further treated on the merits as best understood.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is objected to under 37 CFR 1.75 as being a duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, claim 17 appears to be identical to claim 1.
Claims 1 – 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 16 of prior U.S. Patent No. 10,619,968.  This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
26-Mar-21